United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Armand L. Andry, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-821
Issued: October 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant, through her attorney, filed a timely appeal from a
November 20, 2006 nonmerit decision of the Office of Workers’ Compensation Programs
denying her request for reconsideration. As more than one year has elapsed since the last merit
decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of the
case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for merit review of
her claim pursuant to 5 U.S.C. § 8128.

1

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
On June 23, 2005 appellant, then a 42-year-old part-time regular mail processor, filed an
occupational disease claim alleging that she sustained stress, high blood pressure, hypertension,
diabetes and mental and emotional disorders causally related to factors of her federal
employment. She attributed her condition to disparate treatment and harassment by her
supervisor in matters involving her work hours and leave. Appellant did not stop work.
By decision dated October 12, 2005, the Office denied appellant’s claim on the grounds
that she did not establish an injury in the performance of duty. It found that she had not provided
a detailed statement identifying the employment factors she claimed caused her condition.
On October 11, 2006 appellant requested reconsideration. She indicated that she was
enclosing new evidence, including a medical opinion. Appellant also authorized representation
by an attorney.
In a progress report dated March 17, 2006, Dr. Samuel J. Chmell, a Board-certified
orthopedic surgeon, diagnosed carpal tunnel syndrome and found that appellant was disabled
from employment. In letters dated October 5 and 13, 2005, the employing establishment
instructed appellant to report for a fitness-for-duty examination. On October 16, 2006 appellant
underwent a right carpal tunnel release.
By decision dated November 20, 2006, the Office denied appellant’s request for
reconsideration after finding that the evidence submitted was insufficient to warrant merit review
of the claim. It noted that it had transferred the evidence regarding her carpal tunnel syndrome to
the relevant case file.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.3 To be entitled to a
merit review of an Office decision denying or terminating a benefit, a claimant also must file his
or her application for review within one year of the date of that decision.4 When a claimant fails
to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.5

2

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.6 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.7 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
Appellant filed an occupational disease claim alleging that she sustained emotional and
mental disorders, stress, high blood pressure, hypertension and diabetes due to harassment and
disparate treatment by her supervisor. By decision dated October 12, 2005, the Office denied her
claim after finding that she had not submitted a detailed statement clearly identifying the factors
of employment to which she attributed her stress-related condition.9
On October 11, 2006 appellant requested reconsideration. She noted that she was
submitting additional medical evidence. The Office received a medical report from a physician
diagnosing carpal tunnel syndrome and medical evidence regarding her October 16, 2006 carpal
tunnel release. It further received October 2005 letters from the employing establishment
instructing appellant to appear for a fitness-for-duty examination. This evidence, however, is not
relevant to the pertinent issue of whether appellant has submitted sufficient factual evidence to
establish a compensable employment factor in her emotional condition claim. Evidence that
does not address the particular issue involved does not warrant reopening a case for merit
review.10
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.
On appeal, appellant’s attorney contends that she submitted evidence with her request for
reconsideration which was not considered by the Office, including an October 9, 2006 medical
report. The evidence, however, is not contained in the case record.11
6

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

7

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

8

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

9

A claimant’s burden of proof includes the submission of a detailed description of the employment factors or
conditions which he or she believes caused or adversely affected the condition or conditions for which compensation
is claimed. Janet L. Terry, 53 ECAB 570 (2002); John Polito, 50 ECAB 347 (1999).
10

Patricia G. Aiken, 57 ECAB 359 (2006); Freddie Mosley, 54 ECAB 255 (2002).

11

Appellant submitted new evidence on appeal; however, the Board has no jurisdiction to review evidence that
was not before the Office at the time of its final decision. See 20 C.F.R. § 501.2(c); George A. Rodriguez, 57 ECAB
224 (2005).

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for merit review of
her claim pursuant to section 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 20, 2006 is affirmed.
Issued: October 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

